Citation Nr: 1518676	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-18 817	)	DATE
	)
	)

On appeal from the
Veterans Health Administration (VHA) Health Eligibility Center 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a pharmacy copay exemption under the VA healthcare system based on income calculated during the year 2009.

2.  Entitlement to a pharmacy copay exemption under the VA healthcare system based on income calculated during the year 2010.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2013 and August 2013 decisions of the VHA Health Eligibility Center in Atlanta, Georgia.

In February 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Board notes that VHA's adjudication of these matters involved information provided by the Internal Revenue Service (IRS) under Income Verification Matching (IVM) procedures.  However, the Board's decision does not contain any information obtained from that source.  The Veteran has submitted directly to VHA copies of his 2009 and 2010 income tax returns providing an independent source for all pertinent information.  Nevertheless, to avoid disclosure of sensitive information, the Board's decision does not directly cite dollar amounts included in IVM reports or on the Veteran's tax forms.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's 2009 total gross household income is above the threshold for a pharmacy copay exemption.

2.  The Veteran's 2010 total gross household income is above the threshold for a pharmacy copay exemption.



CONCLUSIONS OF LAW

1.  The criteria for an exemption from pharmacy copay requirements have not been met for the year 2009.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).

2.  The criteria for an exemption from pharmacy copay requirements have not been met for the year 2010.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.

A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  Effective for the years 2009 and 2010, the income threshold for a veteran with no dependents for purposes of receiving cost-free VA health care was $29,402.  The maximum income level for purposes of receiving cost-free prescriptions was $11,830.  

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term 'attributable income' means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).

All payments of any kind or from any source will be counted as income unless specifically excluded.  Income will be counted for the full calendar year in which it is received.  For VHA copay purposes, the pertinent period is the calendar year prior to the year in which the Veteran applies for VA care or services.  See 38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).

Here, VHA determined that the Veteran's income for each year was below the threshold for cost-free VA health care ($29,402), but was above the threshold for cost-free prescriptions ($11,830).  In so finding, VHA determined that the Veteran's actual income exceeded the amount he reported as income on VA Forms 10-10EZR submitted for 2009 and 2010.  It determined this using information provided by the IRS through IVM procedures.  

The Veteran has not specifically disputed the data provided by the IRS, and indeed, he has supplied his entire tax form, with attachments, for 2009, and his IRS Form 1040 for 2010.  Rather, the Veteran has made several assertions regarding the treatment of specific sources of income by VHA in determining his total income for purposes of the determination of a VHA copay exemption.  

The Veteran has focused much of his argument and hearing testimony on the assertion that losses and depreciation incurred from ownership and operation of rental property in 2009 should offset his personal income, and not just the revenue from the rental property.  However, an August 2, 2013 memorandum in the claims file indicates that VHA essentially accepted this argument and recalculated the Veteran's income to consider the Veteran's rental losses in 2009.  The result was that his income still exceeded the limit for the pharmacy copay exemption.  

The Veteran has alternatively argued that the rental losses should offset the income from his business.  However, this is prohibited under 38 C.F.R. § 3.271(c)(3), which provides that a loss sustained in operating a business, profession, farm, or from investments, may not be deducted from income derived from any other source.  While rental property is not specifically mentioned here, the Board finds that rental property reasonably falls under the category of investments.  It would appear to be the intent of this provision that profits and losses from businesses should be treated as separate from other types of income sources.  

The Veteran has asserted that, in determining his income, VHA used the entire proceeds of the sale of securities, including proceeds from an Individual Retirement Account (IRA) rather than the amount representing his actual gain, i.e., proceeds minus the acquisition cost.  Regarding the numerous brokered transactions representing the sale of stocks and bonds in each year in question, it does not appear that VHA actually included these amounts, as the total would be substantially in excess of the income calculated.  The Veteran testified that VHA considered $400,000 in proceeds from stock sales in 2010; however, given VHA's finding that, for each year, the Veteran's income fell below the VA National Means Test threshold of $29,402, it clearly did not include such a large amount as income.  Indeed, VHA memoranda (August 15, 2013 and August 2, 2013) note that, while capital gains were included, as reported by the Veteran on his tax form, proceeds from the sale of stocks and bonds were not included.

The Board notes that VHA's treatment of proceeds from the sale of stocks and bonds would appear to be quite accommodating to the Veteran.  Payments associated with stocks, bonds, and trusts, whether regular or irregular, are not among the payments that are excluded by statute.  See 38 C.F.R. § 3.271(a)(1)(2), 3.272 (2014).  The language of 38 C.F.R. § 3.271(a) refers to payments of any kind from any source unless specifically excluded.  

Regarding the IRA proceeds, which VHA did include as income, this treatment is consistent with the provisions of the VA Adjudication Procedure Manual, which provides that, when an IRA begins paying benefits, the entire amount is countable as income even though it represents a partial return of the principal.  See M21-1, Part IV, Ch. 16, para. 16.41(c) (3). 

Similarly, the VA Office of the General Counsel concluded that a payment received as a result of a pensioner's withdrawal of his or her contributions to a retirement fund should be considered as income in the year received for purposes of the improved pension program.  VAOPGCPREC 23-90. 

The Board is without the authority to disregard applicable statutes, VA regulations, instructions of the Secretary, or precedent opinions of the General Counsel, except to the extent that they are inconsistent with binding judicial decisions.  There is currently no such judicial precedent.  Thus, based on the applicable regulations and guidelines, VHA properly counted IRA withdrawals as income.  

The Veteran has also argued that certain IRA distributions in 2009 should not have been counted as income as he reinvested that money back into the IRA.  A memorandum in the claims file indicates that, while VHA accepted this argument in principle, the Veteran was asked twice to provide proof of the claimed re-investments into the IRA and he failed to do so.  Accordingly, as the Veteran has not provided the requested evidence to substantiate his claimed re-investment of those amounts, his IRA distribution was appropriately included.  

On the notice of disagreement, the Veteran asserted that VHA double-counted certain income, such as interest income, rental income, and income from investments.  His assertion was that these amounts were also included on his income tax return, copies of which he submitted directly to VHA, "and to include it in income again" would overstate his income.  However, notwithstanding the assertion, there is no indication from the VHA decision that any amount was counted twice as income.  The notice provided to the Veteran by VHA itemized amounts that were appropriately categorized under VA law as countable income.  It did not state that these were being added to the amount reported on the Form 10-10EZR or that they were being added to any other amount.  The Veteran did not dispute the amounts cited, but merely asserted that they were counted twice.  The Board finds no substantiation for his assertion as to double counting of income.  

The Board acknowledges that much of the Veteran's frustration in this case comes from the fact that the Veteran was not receiving mail from VA when the initial notices were sent due to an outdated address in the VA system.  Nevertheless, the statement of the case reflects that there has been a considerable amount of correspondence between VHA and the Veteran over this issue, and that VHA considered the information he provided and, where appropriate, recalculated his income based on this information.  Given these facts, the Board finds there is no doubt to be resolved and the change of the Veteran's eligibility category from cost-free/exempt to required co-pay status for prescriptions was proper.  

Generally speaking, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, these requirements do not apply to health care eligibility requirements under the provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).  

Here, the Veteran was provided notice regarding the May 2013 decision in September 2012 and October 2012.  The Veteran was provided notice regarding the August 2013 decision in November 2011 and May 2013.  Upon being notified that the address in VA's system was outdated, VHA provided additional notice as necessary.  In light of the nature of the determination here, the Board finds that there is no additional evidence that is necessary to resolve the appeal.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the VHA decision and he was informed of the information and evidence necessary to substantiate the claims in compliance with 38 C.F.R. § 3.103.

ORDER

A pharmacy copay exemption for the year 2009 is denied.

A pharmacy copay exemption for the year 2010 is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


